DETAILED ACTION

Response to Amendment
The amendment filed 1/27/21 has been entered.  
Claims 1 and 21 have been amended.
Claims 1-10, 21 and newly added claims 22-25 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Won Jun Choi on 2/22/2021.
The application has been amended as follows: 
Replace claims 1 and 21 with the following:
1.	(Currently Amended) A transparent light-emitting display film, comprising:
	A transparent substrate in a form of flexible film, the transparent substrate forming an electrode pattern groove on a first side of the transparent substrate;
	a transparent electrode on [[a]] the first side of the transparent substrate, the transparent electrode formed in the electrode pattern groove and 
	a through hole formed to penetrate through the transparent substrate in a direction perpendicular to the first side of the transparent substrate;
	a light-emitting device including a first device electrode and a second device electrode on a first side thereof, the light-emitting device mounted in the through hole in a manner that the first 
	a first connection member configured to electrically connect the first transparent electrode and the first device electrode of the light-emitting device; and
	a second connection member configured to electrically connect the second transparent electrode and the second device electrode of the light-emitting device.

21.	(Currently Amended) A transparent light-emitting signage comprising a transparent light-emitting display film, the transparent light-emitting display film including
	a transparent substrate in a form of flexible film, the transparent substrate forming an electrode pattern groove on a first side of the transparent substrate;
	a transparent electrode on [[a]] the first side of the transparent substrate, the transparent electrode formed in the electrode pattern groove and 
	a through hole formed to penetrate through the transparent substrate in a direction perpendicular to the first side of the transparent substrate;
	a light-emitting device including a first device electrode and a second device electrode on a first side thereof, the light-emitting device mounted in the through hole in a manner that the first side of the light-emitting device on which the first device electrode and the second device electrode are provided and the first side of the transparent substrate are substantially level; and
	a first connection member configured to electrically connect the first transparent electrode and the first device electrode of the light-emitting device; and
	a second connection member configured to electrically connect the second transparent electrode and the second device electrode of the light-emitting device.


Allowable Subject Matter
3.    Claims 1-10 and 21-25 are allowed.
4.    The following is an examiner’s statement of reasons for allowance: None of the art discloses a transparent light-emitting display film [signage] comprising a transparent substrate forming an electrode pattern groove on a first side of the transparent substrate … a transparent electrode on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/AHMED N SEFER/Primary Examiner, Art Unit 2893